Interim Decision #1269

M.Ablbit OF "FLIGHT SR-4"

In FINE Proceedings
NYC-10/52.408

Decided by Board February V, 1968
Liability to sae was not incurred under section 273 or the Immigration and
Nationality Act for bringing to the United States a nonimmigrant alien without
a proper visa when such alien was paroled into the United States and was
subsequently granted a waiver of the nonimmigrant visa requirement pursuant
to the authority or a published regulation expressly providing that a visa
is not required when such a waiver is granted. [Matter of Plane "F-BHSQ",
Int. Dee. Nq. 1200, 9-595, distinguished.]
IN RE. Capitol Airways Plane N-5104, "Flight SR-4," which arrived at the port
of New York from foreign on September 13, 1962. Alien passenger
involved : Geraldine MacManus.
Basis FOE FINE: Act of 1952—Section 273(a) [8 U.S.C. 1323].

This appeal is directed to an administrative penalty of $1,000 which
the District Director at New York has ordered imposed on Capitol
Airways, Inc., as owners, agents, charterers or consignees of the aircraft, for bringing to the United States from a place outside thereof
(other than foreign contiguous territory) the above-named alien
passenger who was not in possession of an immigration visa or other

document valid in lieu thereof. The appeal will be sustained.
There is no dispute as to the basic facts of this case. The person
named above, a female, is an alien and was brought to the United
States as a passenger in the manner described above. She was presented to the examining immigration officer for inspection as an alien
coming to the United States for a temporary visit. She presented
a valid British passport, but she lacked any other documents Nalid for
admission into the United States. The examining immigration officer
determined that she could not be admitted to the United States because
she lacked such documents. However, she was placed in parole

status to appear at the Chicago office of the Service on or before
September 21, 1962. When she appeared there on September 20, 1962,
she applied for and was granted a visa waiver, in accordance with the
provisions of section 212(d) (4) (A) of the Immigration and Nation197

Interim Decision #1269
ality Act (8 U.S.C. 1182). Apparently, she departed from the United
States in accordance with the terms of her admission.
This Board has previously ruled that a transportation company is
relieved of fine liability under this statute for bringing an alien to the
United States without a proper visa where such person is admitted
under the authority of a published regulation which, in express terms,
provides that a visa was not required when the waiver is granted. 1
Thefactsoi,ndheprvsof8CFR21.(),bring
it within the scope of that decision. In the light thereof, we hold that
liability to fine has not been incurred here.
The District Director's decision to impose the fine here is based
on a subsequent precedent decision of this Board,2 which we find inapplicable. The reason is that in said case the alien was paroled into the
United States and not granted a waiver. The distinction between a
waiver and parole for present purposes is clearly pointed out in the
decision cited by the District Director, supra.
ORDER: It is ordered that the appeal be sustained and that the
fine be not imposed.
2

Matter of Plane "CUT-604," 7 1. ig N. Dee. 701.
Matter of Plane "P BH1:1()," NYC-10/52.232, B1A, 3/1/62; Int. Dee. No. 1200.
-

198

